COURT REPORTER'S REQUEST FOR EXTENSION OF TIME
                                                                                               FILED IN
                             THIS RECORD IS DUE ON                   4-3- 15            6th COURT OF APPEALS
                                                                                          TEXARKANA, TEXAS
               THIS RECORD WAS ORIGINALLY DUE ON 2 -                                    a-15
                                                                                        4/7/2015 11:45:14 AM
                                                                                            DEBBIE AUTREY
                                I AM REQUESTING                3o           DAYS                Clerk
                THIS RECORD IS APPROXIMATELY 300 PAGES LONG
                     IS THIS APPEAL ACCELERATED? YES VNO


     SIXTH COURT OF APPEALS CAUSE NO. 0 tO - 14                         00g 3 1 - Q ra.
     STYLE OF CASE: 6r;(2." Euro tetioacht-ri vs St0J-C.
     TRIAL COURT        354th
     TRIAL COURT CAUSE NO. 2 et               3                       0

  I am responsible for preparing a record in this appeal, but am unable to file the record by the
  original due date for the following reason(s): (Check all that apply - attach additional pages if necessary.)


         To the best of my knowledge, the Appellant has made no claim of indigence, or has been
         found to be not indigent, and has failed to either pay the required fee or to make
         arrangements to pay the fee for preparing the record.

         My duties listed below preclude working on this record: 1-
                                            Am	 a 1 mai 71-
          -Rni heti, 114,54. (lege' A PM, Mort,	 vrir.
            'iniiiirttniSalenrnrr
                    la       A : 4 Li
                             inecriffn




E	      Other (explain). 	
 In compliance with TEX. R. APP. P. 9.5(e), I certify that a copy of this notice has been served on
 counsel for all parties to the trial court's judgment or order being appealed. I further certify by
 my signature below that the information contained in this notice is true and within my personal
 knowledge.


   71-6-15
 Date

 6103 - tiog - kW%                                              tt c.      roornon
 Office Phone Number                                        Printed Name

                                                cym	        351-1kh cous-k- cTorker-
 E-mail address	      available                             Official Title

The following parties have been served with a copy of this document:
(Information may be either printed or typed.)

Lead Counsel for Appellant(s):                             Lead Counsel for Appellee(s):

Name: e     ha g its E. airy                               Name:   5f-cve. 1.,•fity
Address:     101      &Al ii-vt.                           Address: po     Soi 060
   amerce I/ 191.22
Phone No. 103 In, 0111-1                                   Phone No. o103- An-       Awn
Attorney for: 5riasi         lilondard                     Attorney for: %Al 0     V-   1131-45




    FAX TO: Molly Pate (Deputy Criminal Clerk) or Kim Robinson (Deputy Civil Clerk)

                                  Sixth Court of Appeals, Texarkana, at

                                                 903 798-3034

                            (to be followed by a printed version by mail)